DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application KR10-20183932 filed in Korea on December 31, 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 1, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims.  No new matter should be entered.
Where the non-volatile memory device of claims 1 and 9 comprise a plurality of registers and a controller.  Fig. 2 depicts the plurality of registers, and Fig. 1 depicts a controller, but this is understood from the specification to be a conventional non-volatile memory device, not an embodiment of the invented device, so no single drawing depicts the claimed non-volatile memory device containing both the plurality of registers and a controller. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “program the data of the write command into the non-volatile memory device”.  However, the non-volatile memory device is the overall device recited in the preamble of the claim, and the only structural limitations of the non-volatile memory device are the plurality of registers and a controller.  It is unclear which structure of the non-volatile memory device is programmed with data, leading to a determination of indefiniteness.  In contrast, the claim recites “store the data of the write command in the plurality of registers”, which clearly identifies the structure for storing data.  Upon review of the specification, physical page 140 is located within a physical block 140 of the non-volatile memory device, see pages 12-13 of the disclosure. For the purpose of examination, it is assumed that an additional limitation is recited, physical block”.
Related to the same issue in claim 1, claims 3-5, 7, and 8 each recite a limitation of “program the data… into the non-volatile memory device” which is indefinite for the same reasons as identified in claim 1.  For the purpose of examination, it is assumed that each of these claims recites “program the data… into the physical block”.
Claims 1, 7, and 9 recite “m logical pages”. While the specification presents an embodiment where m = 4, no explicit language is provided to limit what value m may have, leading to potential scopes where m is a decimal, negative, or zero value, all of which lead to nonsensical situations.  As such, this leads to an indefinite scope.  For the purpose of examination, it is assumed that the limitations recite “plurality of logical pages”. 
Claim 9 recites “a method of operating a non-volatile memory device… wherein:
The non-volatile memory device comprises:
The method comprises:”
The claim therefore recites both structural limitations related to a non-volatile memory device as well as method limitations, which are understood to be using the non-volatile memory device.  It is unclear as to what the scope of the claim is intended, whether the structural limitations or method limitations are covered.  Claims that are directed to and claim both an apparatus and the method steps of using the apparatus are indefinite, see § MPEP 2173.05(p)(II).  Further complicating the issue, claim 9 additional recites operations that are recited as functional configurations of the structural limitations, so it is unclear if these functional limitations are intended to be recited as method steps or as functional limitations of 
Claims 9-11 also feature the issue identified above, reciting limitations of storing data into the non-volatile memory device without specifying what structural element in the non-volatile memory device stores data.  Examiner notes that part of this issue is related to the claim scope being indefinite to whether method limitations or structural limitations are covered.  For the purpose of examination, it is assumed that a physical block is also recited, where any storage of data into the non-volatile memory device is instead specified to store data into the physical block.  
The remaining dependent claims are rejected for dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0306552) in view of Zhou et al. (US 2021/0034301).
Regarding claim 1, Liu teaches a non-volatile memory device with a plurality of logical pages (Fig. 1, where a the flash arrays are shown across different granularities, with blocks containing multiple pages), the non-volatile memory device comprising:
A plurality of registers (Fig. 3 shows a plurality of write buffers 308, each of which is a circular buffer as depicted in Fig. 2) configured to:
Be included in a flash translation layer (FTL) (each of the write buffers is described to be assigned to particular streams, see [0061], where a buffer allocation table is utilized to identify buffers, and map between chunk/block addresses to the buffers and a flash address, see Fig. 3, mapping entry 306, as well as [0048-0050]; as the flash translation layer serves to translate between 
Store at least part of data of a write command based on the write command received from a file system (as seen in Fig. 2, new writes are first directed to the write buffers; a file system application is disclosed in [0040]);
A physical block (Fig. 1, flash packages are shown to include multiple blocks); and
A controller (Fig. 1, SSD controller 102) configured to control operations of the plurality of registers based on the write command received from the file system (the buffers can be implemented in SRAM in the SSD controller, see [0049], Fig. 1, as such, the controller is necessarily controlling operation of the buffers within the controller),
Wherein each of the plurality of registers is further configured to have a storage space associated with a size (“In one embodiment, the size of the write buffer 308 is equal to the page unit size, but other embodiments may have larger write buffers” [0049]), and
Wherein the controller is further configured to:
When a size of the data of the write command is equal to or larger than a threshold size associated with the size of the plurality of logical pages, program the data of the write command into the physical block (“The SSD has a program unit (PU) (e.g., a page), and when the buffer for a given stream is filled up to at least the size of the PU, then the data in the buffer is written to the flash memory,” [0023]; Liu discloses an optimization in [0078] where if a write size is bigger than the program unit size, then the write buffer in DRAM is bypassed and 
When a size of the data of the write command is smaller than a threshold size associated with the size of the plurality of logical pages, store the data of the write command in the plurality of registers (a minimal program size is set as a page, see [0023], and the buffer is provided to store incoming sectors to reduce write amplification, [0023]).
Liu fails to teach the non-volatile memory device where the plurality of logical pages are stored in a single physical page. While Liu discusses various granularities and sizes of flash chunks, blocks, and pages, Liu does not disclose where multiple logical pages are stored within a single physical page.  While Liu’s sectors are smaller units within a page, see Fig. 2, the sectors are not understood to read upon different logical pages. 
Zhou’s disclosure is related to utilizing a write buffer to help write data into a flash memory device and as such comprises analogous art.
As part of this disclosure, Zhou states that while hosts write data in units of logical pages, the flash memory writes in units of physical pages, typically greater in size than a logical page, see [0003].  In the example embodiment provided, Zhou provides 4KB for a logical page, and 16 KB for a physical page. 
Zhou’s disclosure further goes on to show that data is only written from a write buffer into the flash memory when the physical page is full, see Fig. 4, steps 406,408.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Zhou’s multiple logical pages/single physical page sizing and write buffer with Liu’s multiple buffer flash system, as both elements are known in the art, and as Zhou provides disclosure for how the buffer waits for a physical page for programming specifically, this matches with Liu’s program unit, with the distinction of specifying a physical page, not just a generic page.  As such, one of ordinary skill in the art would be able to combine both disclosures while reasonably expecting the system to continue operating. 
Regarding claim 2, the combination of Liu and Zhou teaches the non-volatile memory device of claim 1, and Liu further teaches wherein: 
the plurality of registers is further configured to comprise: 
a first register configured to store data which meets a logical address locality condition (when an incoming write arrives, then the LBA tag is compared to the mapping entries of the buffer allocation table to identify if a buffer matches the tag, see [0052]; therefore, if the tag matches, then data that is stored in a first buffer will have the same tag, meeting a locality condition of being directed to a same chunk); and 
a second register configured to: 
be included in the flash translation layer (each of the write buffers is described to be assigned to particular streams, see [0061], where a buffer allocation table is utilized to identify buffers, and map between chunk/block addresses to the buffers and a flash address, see Fig. 3, mapping entry 306, as well as [0048-0050]; as the flash translation layer serves to translate between logical and physical addresses, these buffers are included in this translation process); and 
store data which does not meet the logical address locality condition (when an incoming write arrives, then the LBA tag is compared to the mapping entries of the buffer allocation table to identify if a buffer matches the tag, see [0052]; therefore, if the tag matches a second buffer, then the tag did not match a first write buffer and therefore the data in the write command would not meet the locality condition with the first buffer); 
each of the first and second registers is further configured to have a storage space associated with the size of the m logical pages (“In one embodiment, the size of the write buffer 308 is equal to the page unit size, but other embodiments may have larger write buffers” [0049]); 
the controller is further configured to, when a logical address of the data of the write command and a logical address of data stored in the first register meet the logical address locality condition, store the data of the write command, received from the file system, in the first register (as discussed above, when searching for a mapping entry 
the controller is further configured to, when a logical address of the data of the write command and a logical address of data stored in the first register do not meet the logical address locality condition, store the data of the write command in the second register (as discussed above, when searching for a mapping entry using an LBA tag, see [0052,0053], then a tag that matches a second buffer will necessarily not match a first write buffer and consequently store it in the second buffer, or alternatively, if no entry is found and no buffer is associated with the chunk, then a new buffer is allocated, see [0053]).
Claim 9 is directed to a method but as currently claimed also recites a non-volatile memory device identical to that of claim 1.  In addition to the device of claim 1, claim 9 further recites method steps identical to the functional limitation of the controller as recited in claim 2.  As such, claim 9 is rejected according to the same rationale of claim 2, incorporating the rationale of claim 1. 
Claims 3, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhou and further in view of Kim (US 2019/0303041).
Regarding claim 3, the combination of Liu and Zhou teaches he non-volatile memory device of claim 2, but fails to teach wherein when storing the data of the write command in the first register because the logical address of the data of the write command and the logical address of the data stored in the first register meet the logical address locality condition, the 
program the data, stored in the first register, into the physical block;
flush the data stored in the first register; and 
store the data of the write command in the first register.
Liu’s disclosure provides for buffering incoming write data in a write buffer until a program unit is filled, see Fig. 2, while Zhou does the same, see Fig. 4.  However, neither reference discloses flushing data to the flash memory based on the availability of space within the buffer for an incoming write command.
Kim’s disclosure relates to providing a system with a write buffer buffering data from a write operation to a memory device and as such comprises analogous art.
As part of this disclosure, Kim discloses that upon receiving write data in the buffer, the memory controller may indicate if the buffer is full using firmware, and subsequently flush the write data from the buffer to the memory device, see [0091].  In particular, Kim maintains a busy signal blocking the reception of incoming write commands until an available space is secured in the buffer via flushing it.
Therefore, an obvious modification is identified: monitoring how full a write buffer is, including the ability to assert a busy signal when flushing the buffer and ensuring an available space for an incoming write command.  Such a modification would read upon the limitation of the claim, as Liu and Zhou’s disclosures about writing data from the write buffer to the underlying flash now includes the ability to flush specifically when there is not enough available space within the write buffer for the incoming data. 

Regarding claim 4, the combination of Liu and Zhou teaches the non-volatile memory device of claim 2, but fails to teach wherein when storing the data of the write command in the second register because the logical address of the data of the write command and the logical address of the data stored in the first register do not meet the logical address locality condition, the controller is further configured to, when there is no sufficient space to store the data of the write command in the second register: 
program the data, stored in the second register, into the physical block;
flush the data stored in the second register; and 
store the data of the write command in the second register.
Liu’s disclosure provides for buffering incoming write data in a write buffer until a program unit is filled, see Fig. 2, while Zhou does the same, see Fig. 4.  However, neither reference discloses flushing data to the flash memory based on the availability of space within the buffer for an incoming write command.
Kim’s disclosure relates to providing a system with a write buffer buffering data from a write operation to a memory device and as such comprises analogous art.
As part of this disclosure, Kim discloses that upon receiving write data in the buffer, the memory controller may indicate if the buffer is full using firmware, and subsequently flush the 
Therefore, an obvious modification is identified: monitoring how full a write buffer is, including the ability to assert a busy signal when flushing the buffer and ensuring an available space for an incoming write command.  Such a modification would read upon the limitation of the claim, as Liu and Zhou’s disclosures about writing data from the write buffer to the underlying flash now includes the ability to flush specifically when there is not enough available space within the write buffer for the incoming data. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Kim’s flushing data and maintaining busy signals until space is available in Liu’s multiple write buffer system, as this ensures that the write buffers can have enough space for incoming data from write commands, preventing potential data loss from lack of resources. 
Regarding claim 7, the combination of Liu and Zhou teaches the non-volatile memory device of claim 2, wherein the controller is further configured to, when the size of the data of the write command is equal to or larger than the threshold size associated with the size of the m logical pages and the logical address of the data of the write command and the logical address of the data stored in the first register do not meet the logical address locality condition: 
select any one of the first register and the second register; 
store the data of the write command in the selected register (“The SSD has a program unit (PU) (e.g., a page), and when the buffer for a given stream is filled up to at 
The combination of Liu and Zhou fails to teach where the controller is configured to:
program data, stored in the selected register, into the physical block;
flush the data stored in the selected register; and 
Liu’s disclosure provides for buffering incoming write data in a write buffer until a program unit is filled, see Fig. 2, while Zhou does the same, see Fig. 4.  However, neither reference discloses flushing data to the flash memory based on the size of an incoming write command.
Kim’s disclosure relates to providing a system with a write buffer buffering data from a write operation to a memory device and as such comprises analogous art.
As part of this disclosure, Kim discloses that upon receiving write data in the buffer, the memory controller may indicate if the buffer is full using firmware, and subsequently flush the write data from the buffer to the memory device, see [0091].  In particular, Kim maintains a busy signal blocking the reception of incoming write commands until an available space is secured in the buffer via flushing it.
Therefore, an obvious modification is identified: monitoring how full a write buffer is, including the ability to assert a busy signal when flushing the buffer and ensuring an available 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Kim’s flushing data and maintaining busy signals until space is available in Liu’s multiple write buffer system, as this ensures that the write buffers can have enough space for incoming data from write commands, preventing potential data loss from lack of resources. 
Claim 10 is rejected according to the same rationale of claim 4. 
Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zhou and Kim and further in view of Ko (US 2017/0329539).
Regarding claim 5, the combination of Liu, Zhou, and Kim teaches the non-volatile memory device of claim 4, but fails to teach wherein when storing the data of the write command in the second register because the logical address of the data of the write command and the logical address of the data stored in the first register do not meet the logical address locality condition, the controller is further configured to, when the second register meets an idle time condition: 
program the data, stored in the second register, into the physical block;
flush the data stored in the second register; and 
store the data of the write command in the second register.
Liu’s disclosure provides for buffering incoming write data in a write buffer until a program unit is filled, see Fig. 2, while Zhou does the same, see Fig. 4.  However, neither reference discloses flushing data to the flash memory based on an idle time condition.
Ko’s disclosure is related to a memory system with a write buffer and underlying memory and as such comprises analogous art.
As part of this disclosure, Ko provides for a number of conditions when a flush from the buffer memory to the underlying memory can be identified, including an explicit flush command, when the amount of data reaches a threshold, or when an idle time of the host system exceeds a threshold, see [0073].  Notably, the data amount threshold is akin to Liu and Zhou waiting for a full page to write.
An obvious modification can be identified: incorporating an idle time threshold to schedule a flush of a write buffer.  Such a modification reads upon the limitation of the claim, as when the write buffer is idle for a sufficient amount of time, then the data is flushed from the write buffer into the underlying memory, reading upon the program and storing limitations.  A subsequent write to the write buffer then reads upon the storing data limitation.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Ko’s idle time threshold for flushing the write buffer into Liu’s multiple write buffer system, as the idle time threshold allows for detecting when the host system is not actively performing commands and can therefore take advantage of the idle time to schedule slower writes to the underlying flash storage. 
Regarding claim 6, the combination of Liu, Zhou, Kim, and Ko teaches the non-volatile memory device of claim 5, wherein the idle time condition is a case in which a predetermined threshold idle time has elapsed after the data stored in the second register is updated (as discussed in the claim 5 rationale, Ko identifies an idle time threshold; Ko expands upon this idle state as a period of time when no command is received, see [0083]; necessarily, this idle state where no command is received is a period of time that has elapsed after the write buffer is updated, as no commands are received in the interim), or a case in which a number of times the data of the write command is transferred to the first register after the data stored in the second register is updated is equal to or larger than a predetermined threshold idle number.
Claim 11 is rejected according to the same rationale of claim 5. 

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 recites “when the second register is selected:
Reverse settings of the first and second registers; and
Then determine whether or not a logical address of data of a new write command received from the file system meets a logical address locality condition through comparison with the logical address of the data stored in the selected second register”. 

A search of the art did not yield a reference that could render this limitation obvious, leading to a determination of allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lasser et al. (7,865,658, as presented in applicant’s IDS) discloses the use of a cache availability metric to determine when to flush the cache to underlying memory,
Delaney et al. (2017/0177276, as presented in applicant’s IDS) discloses the use of two write buffers for a FTL,
Kanno (US 2016/0364142) discloses the use of an idle time threshold for flushing a write buffer,
Yang et al. (US 2017/0242583) discloses separating incoming writes into sequential streams and random streams for locality. 
Wu et al. (“An Adaptive Write Buffer Management Scheme for Flash-Based SSDs”) and Wei et al. (“CBM: A Cooperative Buffer Management for SSD”) disclose 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.H./Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139